1    MICHAEL R. MUSHKIN, ESQ.
     Nevada State Bar No. 2421
2    L. JOE COPPEDGE, ESQ.
3    Nevada State Bar No. 4954
     MUSHKIN • CICA • COPPEDGE
4    4495 S. Pecos Road
     Las Vegas, Nevada 89121
5    Telephone: 702-386-3999
6    Facsimile: 702-454-3333
     michael@mccnvlaw.com
7    jcoppedge@mccnvlaw.com
8
     Attorneys for Plaintiff
9    ATM Merchant Systems

10
                               UNITED STATES DISTRICT COURT
11
                                    DISTRICT OF NEVADA
12
      JB CARTER ENTERPRISES, LLC DBA
13    ATM MERCHANT SYSTEMS, a Nevada                   Case No.: 2:18-cv-00394-JAD-NJK
      limited-liability company
14
15           Plaintiff,

16    vs.
17    ELAVON, INC., a Georgia Corporation; DOE
      DEFENDANTS 1 through 10; and ROE DOE
18
      DEFENDANTS 1 through 10;
19
             Defendants.
20
21    STIPULATION AND ORDER TO EXTEND BRIEFING SCHEDULE FOR ONE DAY
22                                      (SECOND REQUEST)
23          Plaintiff, JB Carter Enterprises, LLC d/b/a ATM Merchant Systems, (“ATMMS” or
24   “Plaintiff”), by and through its attorneys of record, Michael R. Mushkin, Esq. and L. Joe
25   Coppedge, Esq., of the law firm Mushkin Cica Coppedge, and Defendant Elavon (“Defendant”),
26   by and through its attorneys of record, Joseph G. Went and Sydney R. Gambee of the law firm
27   of Holland & Hart stipulate and agree to extend the deadline for the parties to respond to the
28   respective Motions for Summary Judgment (“Motions”) filed herein.


                                              Page 1 of 2
1           In support of this stipulation, the parties state that on March 28, 2019, Defendant filed its
2    Motion for Summary Judgment (Doc. 59) and Plaintiff filed its Motion for Partial Summary
3    Judgment (Doc. 64). After the filing of the Motions, the parties agreed to extend the deadlines
4    for both parties to respond to the Motions for a period of two (2) weeks (Doc. 65). Since then,
5    lead counsel for the Plaintiff has been in a trial all week and has been unable review or
6    comment on the opposition to Defendant’s Motion for Summary Judgment. The parties have
7    agreed to extend the deadline for both parties to respond to the Motions for one (1) day so
8    Plaintiff’s lead counsel can review and provide meaningful comment to Plaintiff’s opposition.
9           IT IS HEREBY STIPULATED that the deadline for Defendant to respond to Plaintiff’s
10   Motion for Partial Summary Judgment (Doc. 64), currently due on May 2, 2019 shall be
11   extended for one day to May 3, 2019.
12          IT IS FURTHER STIPULATED that the deadline for Plaintiff to respond to Defendant’s
13   Motion for Summary Judgment (Doc. 59), currently due on May 2, 2019 shall be extended for
14   one day to May 3, 2019.
15
      Dated this 2nd day of May, 2019                  Dated this 2nd day of May, 2019
16
17    MUSHKIN • CICA • COPPEDGE                        HOLLAND & HART

18
      /s/L. Joe Coppedge                               /s/ Sydney R. Gambee
19    MICHAEL R. MUSHKIN                               JOSEPH G. WENT
20    Nevada State Bar No. 2421                        Nevada Bar No. 9220
      L. JOE COPPEDGE                                  SYDNEY R. GAMBEE
21    Nevada State Bar No. 4954                        Nevada Bar No. 14201
      4495 S. Pecos Road                               9555 Hillwood Drive, Second Floor
22
      Las Vegas, Nevada 89121                          Las Vegas, Nevada 89134
23    Attorneys for Plaintiff                          Attorneys for Defendant
      ATM Merchant Systems                             Elavon
24
25
26                                                 IT IS SO ORDERED.

27
                                                   UNITED STATES DISTRICT JUDGE
28
                                                   DATED:  __________________
                                                   Dated: May 3, 2019.


                                                 Page 2 of 2
